DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claims 8 and 15:  
First, is unclear what is meant by the claimed expression “more computationally complex”.  There is no guidance in either the claims as to how one skilled in the art would determine the meets and bounds of this terminology.  More complex based upon CPU usage?  It appears to comprise merely adding extraneous/unnecessary statements/functions (e.g., An extra “no-op”? An extra “print” statement?  Add zero to a 
Therefore, the scope of each claim is ambiguous.

Claims 9-14 and 16-21 depend upon claims 8 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  

Further regarding claims 13 and 20:  
The claims recite:  “wherein the recognition neural network is architecturally configured as a reconfiguration neural network”.  First the terminology “reconfiguration neural network” is never explicitly defined (or even used) in the specification.  So, it is not clear what a “reconfiguration neural network” is, and therefore what such an architecture encompasses.  Second, the claim seems to be an attempt to bootstrap itself.  So, it is not clear what’s actually being claimed.  It is somewhat analogous to reciting “wherein the multi-processor computer is designed as a multi-processor computer”.  It doesn’t appear to add anything to its parent claim.  
Therefore, the scope of each claim is ambiguous.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-21 are rejected under 35 U.S.C. §103 as being unpatentable over Hutcheson et al (US Patent No. 5,274,714, hereafter referred to as “Hutcheson”) in view of Xiangyun Ye et al. (“A generic method of cleaning and enhancing handwritten data from business forms”, IJDAR (International Journal on Document Analysis and Recognition), Vol. 4, Springer-Verlag, © 2001, pp. 84-96, hereafter referred to as “Ye”).  The reference Mukhopadhyay et al [US Patent Publication No. 2020/0074169, hereafter referred to as “Mukhopadhyay”] has also been cited to provide evidence of the knowledge of one skilled in the art regarding the use of feature vectors to reduce the number of computations for similarity determinations.

Regarding independent claim 1:  Hutcheson teaches A method of reducing a number of computationally complex operations performed in a computer form recognition, the method comprising: training a neural network (See Hutcheson col. 2 line 58 – col. 3 line 42 discussing the training of a neural network using a series of stored feature vectors of input images.  It is also noted that it was known by one skilled in the art that feature vectors may be used to reduce the number of computations for similarity determinations, as evidenced by the Mukhopadhyay patent publication in paras [0032]-[0034].) identifying a set of closest matches between … [an input and an image] … via the neural network; (See Hutcheson discussing the comparison of an input query feature vector for similarity to a previously trained image [col. 3 line 25-42], embodiments including a trained neural network using inputs and weights resulting in recognition probability [col. 5 lines 1-10], a query feature vector used as an input to a neural network for recognition purposes [col. 5 lines 24-30],  recognition mode [col. 5 
Hutcheson discusses the processing of images, and does not explicitly limit itself to the intended use of such images (as forms, for example).  However, Hutcheson does not explicitly teach the remaining limitations as claimed.  Ye, though, teaches … with one copy of each of a set of forms; (See Ye page 84 Abstract discussing “registering of a template to an input form” by aligning corresponding landmarks and in the top right column paragraph discussing “form image analysis” [in other words, Ye teaches the processing of form image components].) … a filled-in instance of a form and the set of forms … … (See Ye page 84 top right paragraph discussing a system that “extracts user-entered data from the filled-in areas [of the form].  Also see page 90 Fig. 5c showing an example of a filled-in form for processing by the system of Ye.  It is further noted that whether the form is filled-in or not has no bearing on this claim – e.g., it can be interpreted as merely representing an intended use or insignificant extra solution activity.) and registering the filled-in instance of the form with the set of closest matches. (See Ye page 84 Abstract and page 94 section 6 Conclusion discussing registration of a template to an input form.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Ye for the benefit of Hutcheson, because to do so provided a system designer with options for implementing a system for the processing 1 Introduction” section on pages 84-85.  These references were all applicable to the same field of endeavor, i.e., processing of image data.  


Regarding claim 2:  Hutcheson does not explicitly teach the remaining limitations as claimed.  Ye, though, teaches wherein the filled-in instance of the form is a member of a set of filled-in forms, the method further comprising: filtering out blank images within the set of filled-in forms. (See Ye page 84 top right paragraph discussing a system that “extracts user-entered data from the filled-in areas [of the form].  Also see page 90 Fig. 5c showing an example of a filled-in form for processing by the system of Ye.  It is further noted that whether the form is filled-in or not has no bearing on this claim – e.g., it can be interpreted as merely representing an intended use or insignificant extra solution activity, and the number of times inputs forms merely results in repeating the same processing activities.)

Regarding claim 3:  Hutcheson does not explicitly teach the remaining limitations as claimed.  Ye, though, teaches further comprising: orienting the set of filled-in forms right-side up via rotating each of the set of filled-in forms by 0, 90, 180, or 270 degrees, and no other amounts. (See Ye page 90 Figures c-e showing exemplary filled-in forms rotated by only 0 degrees.)


Regarding claim 4:  Hutcheson teaches wherein the set of closest matches comprises a predetermined number of closest matches.  (See Hutcheson col. 5 lines 51-54 teaching the use of a unique identifier number of an input image which permits the identification of a matching input image [i.e., a predetermined number of 1 closest matches].)  


Regarding claim 5:  Hutcheson teaches wherein the set of closest matches comprises each of the set of forms that exceed a threshold matching score with the filled-in instance of the form.  (See Hutcheson col. 18 lines 51-61 teaching the use of thresholds in the matching of input image query vectors to stored/trained image query vectors.  See claim 1 incorporating both the Hutcheson and Ye references and discussing the correspondence between images and forms, and the use of “filled-in” forms.)  


Regarding claim 6:  Hutcheson does not explicitly teach the remaining limitations as claimed.  Ye, though, teaches wherein the set of forms are form templates. (See Ye page 85 in the last paragraph on the page discussing the use of templates for future reference.)

Regarding claim 7:  Hutcheson teaches wherein said identifying a set of closest matches further comprises: generating a set of support vectors … of each of the one copy of each of a set of forms; generating a query vector … of the filled-in instance of the form; and scoring the query vector against each of the set of support vectors via the neural network.  (See Hutcheson col. 18 lines 51-61 teaching the use of thresholds in the matching of input image query vectors to stored/trained image query vectors.  See claim 1 incorporating both the Hutcheson and Ye references and discussing the correspondence between images and forms, and the use of “filled-in” forms.)  
Hutcheson does not explicitly teach form dimensions as claimed.  Ye, though, teaches … describing form dimensions … (See Ye page 84 in the last paragraph discussing the use of form types having dimensions that are fixed of flexible.) … describing form dimensions … (See Ye page 84 in the last paragraph discussing the use of form types having dimensions that are fixed of flexible.)



Regarding independent claim 8:  Hutcheson teaches A method of identifying a form template from a set of templates that a filled-in instance of a form corresponds to comprising: executing a first operation via a recognition neural network trained on one copy of each of the set of templates that identifies a subset of the of the set of templates that most closely corresponds to the  … [query input] …; (See Hutcheson col. 2 line 58 – col. 3 line 42 discussing the training and executing a second operation … that identifies a best match of the subset of the set of templates and the filled-in instance of the form, wherein the second operation is more computationally complex than the first operation; (See Hutcheson discussing the comparison of an input query feature vector for similarity to a previously trained image [col. 3 line 25-42], embodiments including a trained neural network using inputs and weights resulting in recognition probability [col. 5 lines 1-10], a query feature vector used as an input to a neural network for recognition purposes [col. 5 lines 24-30],  recognition mode [col. 5 lines 33-36], training [col. 5 lines 33-36, 37-47, Fig. 13], the use of Neural network weights [Fig. 14 #860, Fig. 15 #790], and the use of Feature Template and Feature Vectors for the processing of query images via a trained neural network [col. 9 lines 12-39].) and sorting … with forms corresponding to the best match of the subset of the set of templates. (See Hutcheson discussing the comparison [matching] of an input query feature vector for similarity to a previously trained image [col. 3 line 25-42], embodiments including a trained neural network using inputs and weights resulting in recognition probability [col. 5 lines 1-10], a query feature vector used as an input to a neural network for recognition purposes [col. 5 lines 24-30],  recognition mode [col. 5 lines 33-36], training [col. 5 lines 33-36, 37-47, Fig. 13], the use of Neural network weights [Fig. 14 #860, Fig. 15 #790], and the use of Feature Template and Feature Vectors for the processing of query images via a trained neural 
Hutcheson discusses the processing of images, and does not explicitly limit itself to the intended use of such images (as forms, for example).  However, Hutcheson does not explicitly teach the remaining limitations as claimed.  Ye, though, teaches … the filled-in instance of the form …; (See Ye page 84 Abstract discussing “registering of a template to an input form” by aligning corresponding landmarks and in the top right column paragraph discussing “form image analysis” [in other words, Ye teaches the processing of form image components].) via a registration process; (See Ye page 84 Abstract and page 94 section 6 Conclusion discussing registration of a template to an input form.) … the filled-in instance of the form …. (See Ye page 84 Abstract discussing “registering of a template to an input form” by aligning corresponding landmarks and in the top right column paragraph discussing “form image analysis” [in other words, Ye teaches the processing of form image components].)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Ye for the benefit of Hutcheson, because to do so provided a system designer with options for implementing a system for the processing of forma by utilizing image processing techniques, as taught by Ye in the Abstract in the context of paragraphs 1 and 3 of the “1 Introduction” section on pages 84-85.  These 


Claims 9-12 are substantially similar to claims 2-5, respectively, and therefore likewise rejected.  



Regarding claim 13:  Hutcheson teaches wherein the recognition neural network is architecturally configured as a recognition neural network.  (See Hutcheson discussing the comparison of an input query feature vector for similarity to a previously trained image [col. 3 line 25-42], embodiments including a trained neural network using inputs and weights resulting in recognition probability [col. 5 lines 1-10], a query feature vector used as an input to a neural network for recognition purposes [col. 5 lines 24-30],  recognition mode [col. 5 lines 33-36], training [col. 5 lines 33-36, 37-47, Fig. 13], the use of Neural network weights [Fig. 14 #860, Fig. 15 #790], and the use of Feature Template and Feature Vectors for the processing of query images via a trained neural network [col. 9 lines 12-39].  In other words, Hutcheson uses a neural network to recognize the similarity between feature vectors representing image data.  Note also, that Applicant’s specification at [0034] indicates that similar neural network architectures are used in facial recognition applications, and that suitable network architectures are publically available [0023].)  


Claims 14, 15, 16-19, 20 and 21 are substantially similar to claims 7, 8, 2-5, 13 and 7, respectively, and therefore likewise rejected.  



Conclusion
The prior art made of record and not relied upon (marked with a double asterisk “**”) is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Ye, Xiangyun, et al., “A generic method of cleaning and enhancing handwritten data from business forms”, IJDAR (International Journal on Document Analysis and Recognition), Vol. 4, Springer-Verlag, © 2001, pp. 84-96.
Registering a template to an input form by aligning corresponding landmarks, (page 84, Abstract); Analysis of form structure, storing information such as positions of preprinted entities in a template for future reference (last para on page 85); Input filled form (page 90, Fig. 5c); Use of blank form model template, and registering the template of filled forms by aligning landmark points (page 94, 1st para of section 6 Conclusions).

**“Machine Learning”, Wikipedia, downloaded from:  https://en.wikipedia.org/wiki/Machine_learning on 12/30/2021, pp. 1-19.
Instances of machine learning use data and neural networks (page 1, 2nd paragraph); Machine learning involves creating a model which is trained on data and then used to process additional data to make predictions, various types of models have been used for machine learning systems, such as neural networks (page  last paragraph to page 8).



US Patent Application Publications
**Mukhopadhyay 	 				2020/0074169
Feature vector representations of blank and filled-in forms used to match corresponding structures and advantageously reduce the number of computations (para 0010); Use of a template matcher, where templates are represented as multi-dimensional feature vectors, which reduces the number of computations for similarity determination (paras 0032-0034); Discusses use of matching threshold (para 0036); 


US Patents
**Sampson 					8,724,907
Train documents, store as document templates, classify a document vice stored document templates (Fig. 4); Filled in documents (Figures 5-8); Create and store document template, compare each template with the document to be classified (Fig. 17).  


Hutcheson 					5,274,714
Training of a neural network using a series of stored feature vectors of input images (col. 2 line 58 – col. 3 line 42); Comparison of an input query feature vector for similarity to a previously trained image (col. 3 line 25-42); Embodiments include a trained neural network using inputs and weights resulting in recognition probability (col. 5 lines 1-10); Query feature vector used as an input to a neural network for recognition purposes (col. 5 lines 24-30); Recognition mode (col. 5 lines 33-36); Training (col. 5 lines 33-36, 37-47, Fig. 13); Use of Neural network weights (Fig. 14 #860, Fig. 15 #790); Use of Feature Template and Feature Vectors, and the processing of query images via a trained neural network (col. 9 lines 12-39);  Closeness of fit confidence level, ranking and thresholds (col. 18 lines 51-68); Unique identifier number of an input image permits identification of a matching input image (col. 5 lines 51-54); 







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




December 31, 2021